                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:19-CR-95-D


UNITED STATES OF AMERICA                             )
                                                     )
                  v.                                 )
                                                     )      VERDICT FORM
DAVID SIERRA OROZCO,                                 )
                                                     )
                         Defendant.                  )

                                         COUNT ONE

       On count one of the indictment, we, the Jury, unanimously find the defendant, DAVID
·SIERRA OROZCO:




       If you have found the defendant, DAVID SIERRA OROZCO, guilty of possessing child
pornography as alleged in count one, mark the ages of the person or persons visually depicted that
you unanimously find beyond a reasonable doubt. Mark all that apply:

        V     Minor (i.e., any person under the age of eighteen years)

        V     Prepubescent minor (i.e., any person under the age of twelve years)
                              d
       So say we all, this ·zJ' day of March 2021.




            Case 5:19-cr-00095-D Document 102 Filed 03/23/21 Page 1 of 1
